Title: To Thomas Jefferson from Nicolas Gouin Dufief, 4 March 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur,
              à Philadelphie. Le 4. Mars. 1802. au milieu des rejouissances & des acclamations d’une multitude de Citoyens
            Aussitôt la reception de votre lettre j’ai mis à part pour vous la chimie de Chaptal en 3. V.: 8o. Je me suis ensuite occupé à chercher l’édition de l’Odyssée que vous souhaitez. Il paroit que c’est un ouvrage rare du moins à Philada. puisque plusieurs jours d’une recherche active se sont écoulés sans pouvoir en découvrir un seul exemplaire—si, une tres belle Edon. du même ouvrage par les Foulis, en 2 Vs. In folio, pouvoit vous convenir au defaut de l’autre1 faites-le moi savoir. Le prix en sera de huit dollars—cet ouvrage fesoit partie de la Collection des classiques du Dr Franklin
            Je publierai sous peu de jours Le catalogue des livres que j’ai reçus tout recemment de France: il vous sera envoyé dès qu’il paroitra
            J’ai l’honneur d’etre, Monsieur, avec tous les sentimens Qui vous sont dus à tant de titres Votre trés devoué serviteur
            N. G. Dufief
           
            Editors’ Translation
            Sir,
              Philadelphia. 4 March 1802. in the midst of the rejoicing and the cheers of a multitude of citizens
            Immediately upon receipt of your letter, I put aside for you Chaptal’s Chemistry in 3 vols. octavo. I then set about looking for the edition of The Odyssey that you desire. It seems that it is a rare work, at least in Philadelphia, since several days of active research have gone by without being able to discover a single copy. If a very fine edition of the same work by the Foulis, in two vols., in folio, could suit you in place of the other, let me know. Its price will be eight dollars. This work was part of the classics collection of Dr. Franklin.
            I shall publish within a few days the catalogue of the books that I received recently from France; it will be sent to you as soon as it comes out.
            I have the honor to be, Sir, with all the sentiments that are your due for so many reasons, your very devoted servant
            N. G. Dufief
          